Exhibit 10.1 SECOND AMENDMENT THIS SECOND AMENDMENT (the “Second Amendment”) to Loan and Security Agreement, dated as of March 30, 2016 (the “Second Amendment Date”), is hereby entered into by and among Neothetics, Inc. (formerly known as Lithera, Inc., “Borrower”), the several banks and other financial institutions or entities from time to time parties to the Loan Agreement (as defined below) (“Lender”), and Hercules Capital, Inc. (formerly known as Hercules Technology Growth Capital, Inc., “Agent”), in its capacity as administrative agent for itself and the Lender.Any of the parties named above may be referred to herein as a (“Party”) and collectively, as the (“Parties”). Any terms not specifically defined herein shall have the definition ascribed to them in the Loan Agreement and Warrant, as defined below.
